February 28, 2012




                                    JUDGMENT

                        The Fourteenth Court of Appeals
                         ARLINGTON HOME, INC., Appellant

NO. 14-10-01000-CV                        V.

     PEAK ENVIRONMENTAL CONSULTANTS, INC. D/B/A LIVE OAK
 ENVIRONMENTLA CONSULTANTS AND SANDION, LTD, D/B/A COLDWELL
               BANKER UNITED REALTORS, Appellees
                     ____________________

       This cause, an appeal from the judgment in favor of appellees, PEAK
ENVIRONMENTAL CONSULTANTS, INC. D/B/A LIVE OAK ENVIRONMENTAL
CONSULTANTS AND SANDION, LTD, D/B/A COLDWELL BANKER UNITED
REALTORS, signed October 4, 2010, was heard on the transcript of the record. We have
inspected the record and find the trial court erred in awarding attorney’s fees. We
therefore order that the portions of the judgment that award attorney’s fees are
REVERSED and ordered severed and REMANDED for proceedings in accordance with
this court’s opinion.

       Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

       We order the parties to bear their own costs incurred in this appeal. We further
order this decision certified below for observance.